                      IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF DELAWARE

CHRISTOPHER N. CHAPPEL,

                     Plaintiff,

                V.                            Civil Action No. 17-1312-RGA

STATE OF DELAWARE DEPARTMENT:
OF CORRECTION,

                     Defendant.


Christopher N. Chappel, Smyrna, Delaware. Pro Se Plaintiff.

Adria B. Marinelli, Deputy Attorney General, Delaware Department of Justice,
Wilmington, Delaware; Counsel for Defendant.




                                  MEMORANDUM OPINION




January a   I2019
Wilmingtct, Delaware
A~{{ft~1:::
       Plaintiff Christopher N. Chappel, a former employee of Defendant Delaware

Department of Correction, filed this employment discrimination action on September 15,

2017. (0.1. 1). He proceeds prose. Defendant moves to dismiss for failure to

prosecute. (D.I. 15). A briefing schedule was entered on June 1, 2018, and it gave

Plaintiff until June 14, 2018 to file a response to the motion. (0.1. 16). Plaintiff did not

file a response.

                                      BACKGROUND

       Plaintiff commenced this action on September 15, 2017. (0.1. 1). The

scheduling order provided a discovery deadline of May 9, 2018, and a dispositive

motion deadline of September 10, 2018. (0.1. 8). The last acts taken by Plaintiff in this

matter occurred on April 26, 2018, when he left a voicemail with defense counsel's

office stating that he would not be attending his deposition scheduled for that day. (D. I.

15). Later that day, Plaintiff advised defense counsel that he planned on withdrawing

the case. (Id.).

       On May 8, 2018, Defendant filed motion to dismiss. (0.1. 15). When Plaintiff did

not file a response to the motion, the Court entered an order giving Plaintiff until June

14, 2018 to do so. (D.I 16). Plaintiff did not file a response to Defendant's motion to

dismiss for failure to prosecute.

                                      -LEGAL STANDARDS

       Pursuant to Fed. R. Civ. P. 41 (b), a court may dismiss an action "[f]or failure of

the plaintiff to prosecute or to comply with [the Federal Rules] or any order of court .... "


                                              1
Although dismissal is an extreme sanction that should only be used in limited

circumstances, dismissal is appropriate if a party fails to prosecute the action. See

Harris v. City of Philadelphia, 47 F.3d 1311, 1330 (3d Cir. 1995).

       The Court considers the following factors to determine whether dismissal is

warranted: (1) The extent of the party's personal responsibility; (2) the prejudice to the

adversary caused by the failure to meet scheduling orders and respond to discovery;

(3) a history of dilatoriness; (4) whether the conduct of the party was willful or in bad

faith; (5) the effectiveness of sanctions other than dismissal, which entails an analysis of

other sanctions; and (6) the meritoriousness of the claim or defense. See Pou/is v.

State Farm Fire & Cas. Co., 747 F.2d 863, 868 (3d Cir. 1984); see also Emerson v.

Thiel Coif., 296 F.3d 184, 190 (3d Cir. 2002).

       The Court must balance the factors and may dismiss the action even if all of

them do not weigh against Plaintiff. See Emerson, 296 F.3d at 190 (3d Cir. 2002).

Because dismissal for failure to prosecute involves a factual inquiry, it can be

appropriate even if some of the Pou/is factors are not satisfied. See Hicks v. Feeney,

850 F.2d 152, 156 (3d Cir. 1998); Curtis T. Bedwell & Sons, Inc. v. International Fidelity

Ins. Co., 843 F.2d 683, 696 (3d Cir. 1988) (holding that not all Pou/is factors must weigh

in favor of dismissal).

                                       DISCUSSION

       The Court finds that the Pou/is factors warrant dismissal of Plaintiff's claims.

First, as a pro se litigant, Plaintiff is solely responsible for prosecuting his claim. See

Hoxworth v. Blinder, Robinson & Co., 980 F.2d 912, 920 (3d Cir. 1992). Second,


                                              2
Defendant is prejudiced by Plaintiff's failure to prosecute. Prejudice occurs when a

plaintiff's failure to prosecute burdens the defendant's ability to prepare for trial. Ware v.

Rodale Press, Inc., 322 F.3d 218, 222-23 (3d Cir. 2003). Here, Plaintiff's failure to take

any action impedes Defendant's ability to conduct discovery and/or develop trial

strategy. Notably, Plaintiff did not appear for his deposition. Nor has Plaintiff

responded to Defendant's discovery requests.

       As to the third factor, there is a history of dilatoriness giveri that Plaintiff failed to

attend his deposition, failed to respond to discovery requests, and failed to respond to

the motion to dismiss for failure to prosecute. As to the fourth factor, because Plaintiff

has taken no action for approximately eight months, the Court is unable to discern

whether his failure to prosecute is willful or in bad faith, but notes that Plaintiff failed to

respond to the motion to dismiss for failure to prosecute and appears to have

abandoned his case. As to the fifth factor, it is doubtful that monetary sanctions would

be effective. As to the sixth factor, the merits of the claim, no discovery has taken place

and therefore, the Court finds this factor neutral.

       Given Plaintiff's failure to take any action in this case since April 2018 and his

apparent abandonment of the case, the Court finds that the Pou/is factors weigh in favor

of dismissal.

                                        CONCLUSION

       For the above reasons, the Court will grant Defendant's motion to dismiss for

failure to prosecute. (D.I. 15).

       An appropriate Order follows.


                                                3
